Citation Nr: 1729436	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously before the Board in October 2015, when it was remanded for further development.  At that time, the Board reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

In June 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In April 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran testified at his Board hearing and submitted a written statement reflecting that he was withdrawing the pending appeal of the issue of entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeal of the claim of entitlement to service connection for hepatitis C.  This withdrawal was made both in a written statement dated in April 2017 and at the April 2017 Board hearing (and it has been reduced to writing in the hearing transcript).  38 C.F.R. § 20.204(a),(b) . 

Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to service connection for hepatitis C is dismissed.


REMAND

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD based on personal assault.  As discussed at the Veteran's April 2017 Board hearing, development that was directed in the Board's June 2016 remand has not been completed.  

Specifically, the June 2016 remand noted that the December 2015 VA examiner addressed PTSD, but did not address any of the other psychiatric diagnoses in the record, to include schizophrenia, major depressive disorder,  and substance abuse disorder, as directed in the Board's October 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  If a previously diagnosed psychiatric disorder is not found currently by a VA examiner, the Board is required to obtain a medical opinion that resolves the discrepancies between the two potentially competing medical opinions, to include whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Second, the Board noted that the December 2015 VA examiner had provided an inadequate rationale with respect to PTSD in the February 2016 addendum.  He concluded it was less likely than not that the Veteran's PTSD is the result of service because the in-service personal assault has not been verified.  VA regulation specifically provides evidence of behavior changes, to include, but not limited to, transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, following a claimed assault may serve as evidence that the assault occurred.  See 38 C.F.R. § 3.304(f)(5).  VA regulation further provides evidence of behavior changes may be submitted to a medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  The December 2015 VA examiner did not provide this type of opinion; therefore, a new examination was deemed necessary.

Review of the record at this time reveals that the requested examination has not been conducted and the requested opinion has not yet been obtained.  Therefore another remand is necessary.

In addition, 38 C.F.R. § 3.304(f)(4) provides that, in cases of an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.14 and 15.

In the case at hand, notice in compliance with 38 C.F.R. § 3.304(f)(4) has not yet been sent to the Veteran.  On remand, such notice should be furnished.

Finally, at his hearing, the Veteran testified that he had first received mental health treatment through VA approximately six years following his May 1974 separation from service.  He also testified that he was hospitalized for mental health issues several times in the 1980s and 1990s.  The earliest VA medical records that are in the claims file are from the VA Medical Center in Augusta for the period beginning in 1990.  On remand, the AMC should take appropriate steps to ensure that all outstanding medical records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide applicable VCAA notice, including notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).  The Veteran should be given the opportunity to submit evidence in response to this notice.

2.  Take appropriate steps to ensure all VA medical records have been obtained dated from 1974 to 1990.

3.  Schedule the Veteran for a VA examination that addresses his claim of entitlement to service connection for an acquired psychiatric disorder.

(a) The examiner must provide an opinion as to whether it is at least as likely as not that any psychiatric disorder to include PTSD, schizophrenia and major depressive disorder that the Veteran has had at any time since he filed his current claim had onset during his active service or was caused by his active service.  The examiner is specifically asked to address whether there is sufficient evidence of behavior changes following the claimed assault to constitute credible evidence that a personal assault occurred, and if not, the examiner should indicate whether he/she otherwise believes a personal assault occurred given the Veteran's psychological presentation.  

(b) If a previously diagnosed psychiatric disorder, to include PTSD, schizophrenia and major depressive disorder, is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

(c) If it is determined that a current psychiatric disorder is at least as likely as not the result of disease or injury in service, the examiner is asked to address whether the Veteran's substance abuse disorder is at least as likely as not proximately due to, or aggravated by, the psychiatric disorder found to be the result of disease or injury in service.

The examiner must give a rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

4.  Following completion of the above, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


